DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
“solid-sate” (pg. 6, line 5) should read “solid-state”.
“solid-sate” (pg. 38, line 24) should read “solid-state”.
“Solid-Sate” (pg. 91, line 15) should read “Solid-State”.
“solid-sate” (pg. 120, Table 8) should read “solid-state”.
Appropriate correction is required.
Claim Objections
Claim 1 and 14 are objected to because of the following informalities: 
“solid-sate” (Claim 1, line 14) should read “solid-state”.  
“grater” (Claim 14, line 4) should read “greater”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheem (US 2016/0006033) in view of Blangero et al. (US 2014/0212759).
Regarding Claim 1, Sheem teaches a lithium battery comprising a cathode (i.e. positive electrode), an anode (i.e. negative electrode), a separator (Para. [0017]) and an organic electrolytic solution containing a lithium salt wherein the solvent is not water (Para. [0082-0083]) (i.e. a non-aqueous electrolytic solution containing lithium ions) wherein the anode has an anode current collector including a first anode active material layer and a second anode active material layer disposed on both sides of the anode current collector (i.e. a negative electrode has a negative electrode current collector and a negative electrode active material layer containing a negative electrode active material disposed on both of the negative current collector) wherein the anode active material comprises an amorphous or low crystalline carbon (i.e. carbon material capable of intercalating and releasing lithium ions) (Para. [0033]), wherein the cathode comprises a cathode current collector and a first cathode active material layer and a second cathode active material layer disposed on both sides of the cathode current collector (i.e. a positive electrode has a positive current collector, and a positive electrode active material containing a positive electrode active material is disposed on both sides of the positive electrode current collector) (Para. [0017]) wherein the first cathode active material layer includes an ionically polarizable electrode material (Para. [0022]) wherein the ionically polarizable electrode material is an activated carbon (Para. [0031], [0091]) (i.e. the positive electrode active material contains an activated carbon). 
Sheem further teaches lithium cobalt oxide as the positive electrode active material (Para. [0091]).
Sheem does not explicitly teach the positive electrode active material layer components having signals in a solid-state 7Li-NMR spectrum of the positive electrode active material. 
However, Blangero et al. teaches a lithium cobalt oxide (referred to therein as LCO-3) that can be used as a cathode active material (Para. [0001], [0113]) wherein the 7Li-NMR spectrum of the lithium cobalt oxide contains a component A having a signal in a range of about 2 ppm to about -4 ppm (i.e. a component having a signal overlapping with the claimed range of -2 ppm to 2.5 ppm) and a signal within a range of about -4 ppm to about -8 ppm (i.e. a component B having signal overlapping with the claimed range of -6 ppm to -2.5 ppm) wherein a signal ratio area ratio of a/b appears to be within the range of 1.5 to 20.0  (as best as can be read, see Figure 13). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheem to incorporate the teaching of the positive electrode active material signals in a solid-state 7Li-NMR spectrum, as it would provide multiple Li site environments (Para. [0087]) and thus providing higher electric conductivity (Para. [0077]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 2, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sheem teaches lithium cobalt oxide (i.e. a transition metal oxide capable of intercalating and releasing lithium ions) as the positive electrode active material (Para. [0091]).
Regarding Claim 3, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 2 as explained above.
Sheem teaches the transition metal oxide contains LiCoO2 (x = 1).
Regarding Claim 4, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 2 as explained above.
Sheem teaches LiCoO2 has an average particle diameter of about 5 micrometers (inside the claimed range of the transition metal oxide mean particle diameter) (Para. [0091]).
Sheem does not explicitly teach an average particle diameter of the activated carbon. 
However, Sheem teaches the ionically polarizable electrode material (i.e. the activated carbon) may include particles having small diameter and large diameter, and when the particle diameter of the ionically polarizable electrode material is smaller than that of the cathode active material (i.e. 5 micrometers or less, overlapping with the claimed range of 2 micrometers or greater and 20 micrometers or less) the ionically polarizable electrode material particles may fit into the pores between the cathode active material particles increasing concentration of lithium ions in the vicinity of the cathode active material and thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have an activated carbon of 5 micrometers or less as it would suppress or reduce degradation (Para. [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 5, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 2 as explained above.
Sheem further teaches a ratio of the weight proportion of the activated carbon in the positive electrode active material layer to the weight portion of the lithium transition metal oxide in the positive electrode active material layer is 10:80 or 1.25 (i.e. within the claimed range) (Para. [0091]).
Regarding Claim 8, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sheem further teaches the anode active material may include amorphous carbon, low crystalline carbon, high crystalline carbon, a metal alloyable with lithium and a metal oxide alloyable with lithium (Para. [0033,0034]) (i.e. the negative electrode contains at least two types of negative electrode active materials).
Regarding Claim 11, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 11 as explained above.
Sheem further teaches a thickness of the cathode active material layer has a thickness of 20 micrometers (Para. [0093]) and a thickness of the anode active material layer is 60 micrometers (Para. [0098]) (i.e. D1/D2 of the instant claim is 0.33)
Regarding Claim 15, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sheem further teaches  casing (Fig. 1, #5) housing the nonaqueous electrolytic solution and an electrode wound body in which the positive electrode and negative electrode have been wound via the separator (Para. [0084]). Accordingly, the non-aqueous lithium-type electricity storage element would either (a) be expected to satisfy the conditions of internal resistance, electrostatic capacitance and energy density (i.e. satisfy all conditions of the instant claim simultaneously) or (b) differences in the conditions of internal resistance, electrostatic capacitance and energy density would be slight differences in ranges that would be obvious. 
With respect to (a): The reasons regarding expectedness are that the conditions of internal resistance, electrostatic capacitance and energy density are dependent on the material structure of the non-aqueous lithium-type electricity storage element. When the stricture recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01(I). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding internal resistance, electrostatic capacitance and energy density) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 16, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 15 as explained above.
Accordingly, the non-aqueous lithium-type electricity storage element would either (a) be expected to satisfy the conditions of internal resistance and gas volume generated when the cell has been stored at specific environmental conditions (i.e. satisfy the conditions of the instant claim simultaneously) or (b) differences in the conditions of the conditions of internal resistance gas volume generated when the cell has been stored at specific environmental conditions would be slight differences in ranges that would be obvious. 
With respect to (a): The reasons regarding expectedness are that the conditions of the conditions of internal resistance gas volume generated when the cell has been stored at specific environmental conditions are dependent on the material structure of the non-aqueous lithium-type electricity storage element. When the stricture recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01(I). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the conditions of internal resistance gas volume generated when the cell has been stored at specific environmental conditions) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 17, Sheem as modified by Blangero et al. teaches all of the elements of the non-aqueous lithium-type electricity storage element in claim 1 as explained above.
Sheem further teaches the lithium battery may be used in an electric vehicle,  a plug-in hybrid electric vehicle or a hybrid vehicle (Para. [0087]).
Regarding Claim 18, Sheem as modified by Blangero et al. teaches all of the elements of the non-aqueous lithium-type electricity storage element in claim 1 as explained above.
Sheem further teaches the lithium battery may be used in a 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem (US 2016/0006033) in view of Blangero et al. (US 2014/0212759) as applied to claim 1 above, and further in view of Yamamoto et al. (US 5,427,875).
Regarding Claim 6, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sheem as modified by Blangero et al. does not explicitly teach the positive electrode contains one or more selected form the group consisting of lithium carbonate, sodium carbonate, potassium carbonate, rubidium carbonate, and cesium carbonate.
However, Yamamoto et al. teaches a nonaqueous liquid electrolyte secondary cell (abstract) wherein the positive electrode active material comprises LiCoO2 (Col. 4, lines 11-16 & Col. 4, lines 58-60) wherein lithium carbonate comprises from 0.5 wt % to 15 wt % of the positive electrode (claims 1 and 5), overlapping with the range of the instant claim.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheem as modified by Blangero et al.  to incorporate the teaching of a lithium carbonate in an amount of from 0.5 wt % to 15 wt % of the positive electrode active material as heat evolution with rapid rise in temperature or pre-mature destruction of cells could be eliminated (Col. 7, lines 55-68).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem (US 2016/0006033) in view of Blangero et al. (US 2014/0212759) as applied to claim 1 above, and further in view of Mizuno et al. (US 2013/0330607)
Regarding Claim 7, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sheem further teaches the positive electrode current collector is an aluminum current collector (i.e. metal) (Para. [0051]) and the negative electrode current collector is a metal current collector (Para. [0064])
Sheem as modified by Blangero et al. does not explicitly teach the positive and negative electrode current collectors are nonporous metal foils.in a lithium secondary battery 
However, Mizuno et al. teaches a lithium-ion secondary battery (abstract) wherein a nonporous metallic foil is commonly used as a current collector (Para. [0135]) and thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a nonporous metal foil as the positive and negative current collectors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem (US 2016/0006033) in view of Blangero et al. (US 2014/0212759) as applied to claim 8 above, and further in view of Kodato et al. (US 2017/0133676)
Regarding Claim 9, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 8 as explained above.
Sheem teaches the anode (i.e. negative) active material is a high crystalline carbon that is graphite (Para. [0035], [0047]). Sheem as modified by Blangero et al. does not explicitly teach a mean particle diameter of the negative electrode active material. 
However, Kodato et al. teaches a nonaqueous lithium ion battery (Para. [0017], [0093]) wherein the negative electrode active material is graphite (Para. [0066]) and the graphite has an average particle diameter of 3 micrometers to 10 micrometers (Para. [0068]) (inside the claimed range).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode active material to incorporate the teaching of the average particle diameter of 3 micrometers to 10 micrometers, as an negative electrode active material in this average particle diameter range provides enhances discharge load characteristics and enhanced initial charge/discharge efficiency (Para. [0068]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem (US 2016/0006033) in view of Blangero et al. (US 2014/0212759) as applied to claim 1 above, and further in view of Murashi et al. (US 2017/0179535).
Regarding Claim 10, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sheem as modified by Blangero et al. does not explicitly teach a basis weight of the positive electrode active material or the negative electrode active material.
However, Murashi et al. teaches a nonaqueous electrolyte battery (Para. [0002]) wherein a coating weight (i.e. basis weight) of the positive electrode active material layer on the positive electrode is 60 g/m---2 and the coating weight of negative electrode active material layer on the negative electrode is 35 g/m---2 (Para. [0178]), providing a ratio of 60:35 (i.e. C1/C2 -of the instant claim is 1.71).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheem as modified by Blangero et al. to incorporate the teaching of the coating weights (i.e. basis weights) of the active material layers on the respective electrodes of Murashi et al., as the basis weights of active material layers on the respective electrodes would provide improved output characteristics (Para. [0200]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem (US 2016/0006033) in view of Blangero et al. (US 2014/0212759) as applied to claim 1 above, and further in view of Chen et al. (US 2018/0013138). 
Regarding Claim 12, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sheem teaches the anode (i.e. negative) active material is a high crystalline carbon that is graphite (Para. [0035], [0047]). 
Sheem as modified by Blangero et al. does not explicitly teach an elemental concentration of sulfur on the surface of the negative electrode active material layer.
However, Chen et al. teaches a method of preparing an anode electrode material for a lithium ion battery (Para. [0015]) wherein sulfur doped graphite is used (Para. [0046]) in an atomic % of about 2.5% (Para. [0071], lines 19-20) and an S2p peak having 164.0 eV and 165.2 eV (within the claimed peak range) detected by X-ray photoelectron spectroscopy (Para. [0071], lines 20-24).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphite negative electrode active material of Sheem as modified by Blangero et al. to incorporate the teaching of the sulfur doped on the negative electrode active material as taught by Chen et al., as it would provide superior rate capability and cycle stability (Para. [0072]).
	
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem (US 2016/0006033) in view of Blangero et al. (US 2014/0212759) as applied to claim 1 above, and further in view of Mizuno et al. (US 2013/0330607) and Okada (US 2016/0300667)
Regarding Claim 13, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sheem as modified by Blangero et al. does not teach the nonaqueous electrolyte solution sulfur-containing additives of formula 1 or formula 2 of the instant claim.
However, Mizuno et al. teaches a lithium-ion secondary battery (abstract) comprising a non-aqueous electrolyte solution (Para. [0117]) wherein an electrolyte solution contains thiophene (i.e. formula 1 of the instant claim) as an additive (Para. [0077])
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheem as modified by Blangero et al. to incorporate the teaching of thiophene as an electrolytic solution additive, as the thiophene is decomposed more preferentially and thus, forms a stable coating on a positive electrode active material (Para. [0063]) and provides an effect of increased recovery percentage of the capacity  (Para. [0193]).
Sheem as modified by Blangero et al. and  Mizuno et al. does not teach the nonaqueous electrolyte solution sulfur-containing additives of formula 2 of the instant claim.
However, Okada et al. teaches a nonaqueous lithium type battery (Para. [0001]) wherein a nonaqueous electrolyte additive comprises a sultone compound of Prop-1-ene-1,3-sultone (see Para. [0094],  Chemical Formula 14), reading on chemical formula (2-3) of the instant claim as R1- R4 each independently represent hydrogen, a halogen element, or a C1-12 alkyl group optionally including a halogen atom and n is from 0 to 3 (see Para. [0094],  Chemical Formula 14). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheem as modified by Blangero et al. and Mizuno et al.  to incorporate the teaching of Chemical Formula 14 as taught by Okada et al., as it would provide an additive inhibiting decomposition of the nonaqueous electrolyte at high temperature and minimizing gas generation when a coating film is formed on the electrode surface (Para. [0095]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem (US 2016/0006033) in view of Blangero et al. (US 2014/0212759) as applied to claim 1 above, and further in view of Onuki et al. (JP 2008269978A). The English machine translation of Onuki et al. is attached and is reference below.
Regarding Claim 14, Sheem as modified by Blangero et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sheem as modified by Blangero et al. does not teach an element concentration of either Ni, Mn, Fe, Co or Al.
However, Onuki et al. teaches a nonaqueous electrolyte solution in a lithium battery wherein the nonaqueous electrolyte solution contains 1 to 2000 ppm (overlapping with the claimed range) of an iron group element (Para. [0006]) which comprises iron elements, cobalt elements and nickel elements (Para. [0100]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheem as modified by Blangero et al.  to incorporate the teaching of 1 to 2000 ppm of an iron group element in the nonaqueous electrolytic solution, as it would provide improved cycle characteristics (Para. [0005]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheem (US 2016/0006033) in view of Blangero et al. (US 2014/0212759) as applied to claim 1 above, and further in view of Nishimura et al. (US 2012/0276455).
Regarding Claims 18 and 19, Sheem as modified by Blangero et al. teaches all of the elements of the nonaqueous lithium-type electricity storage element in claim 1 as explained above.
Sheem does not explicitly teach using the nonaqueous lithium-type electricity storage element in a hybrid construction machine or a backup power supply system. 
However, Nishimura teaches using a nonaqueous electrolyte secondary battery of the lithium type (Para. [0002]) in hybrid electric vehicles, construction machinery, and power backup (i.e. a backup power supply system) (Para. [0004] and [0116]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the nonaqueous lithium-type electricity storage element of Sheem as modified by Blangero et al. in both a hybrid construction machine and a backup power supply since it was known in the art that nonaqueous electrolyte lithium-type batteries are used in hybrid vehicles, construction machinery and power backup. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729